PER CURIAM:
We have examined the record of trial, the summary assignment of error, and the Government’s reply thereto and have concluded that the findings and sentence are *845correct in law and fact and t’ at no error-materially prejudicial to the substantial rights of the appellant was committed. It is apparent that the supervisory authority’s action transmitting the record to the Judge Advocate General of the Navy meets the requirements of both United States v. Keller, 1 M.J. 159 (CMA 1975), and United States v. Harris, No. 80 0231 (NCMR 30 May 1980). The former case mandates a justification for the supervisory authority’s action when it differs from that recommended by his staff judge advocate. The latter case calls for a comparison of the staff judge advocate’s recommendation with the action showing what the supervisory authority considered as substantial factors influencing his action. Here the supervisory authority considered (1) the recommendation, (2) the general nature of the offense, (3) the appellant, (4) the circumstances surrounding the offense and, (5) the effect of the offense on appellant’s command. No more is required.
Accordingly, the findings and sentence as approved on review below are affirmed.